Name: 76/539/EEC: Fifth Council Decision of 17 May 1976 on the equivalence of seed produced in third countries
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1976-06-23

 Avis juridique important|31976D053976/539/EEC: Fifth Council Decision of 17 May 1976 on the equivalence of seed produced in third countries Official Journal L 162 , 23/06/1976 P. 0010 - 0026+++++( 1 ) OJ NO 125 , 11 . 7 . 1966 , P . 2290/66 . ( 2 ) OJ NO L 196 , 26 . 7 . 1975 , P . 6 . ( 3 ) OJ NO 125 , 11 . 7 . 1966 , P . 2298/66 . ( 4 ) OJ NO 125 , 11 . 7 . 1966 , P . 2309/66 . ( 5 ) OJ NO L 169 , 10 . 7 . 1969 , P . 3 . ( 6 ) OJ NO L 186 , 16 . 8 . 1972 , P . 30 . ( 7 ) OJ NO L 106 , 20 . 4 . 1973 , P . 21 . ( 8 ) OJ NO L 191 , 15 . 7 . 1974 , P . 17 . ( 9 ) OJ NO L 183 , 14 . 7 . 1975 , P . 20 . FIFTH COUNCIL DECISION OF 17 MAY 1976 ON THE EQUIVALENCE OF SEED PRODUCED IN THIRD COUNTRIES ( 76/539/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 66/400/EEC OF 14 JUNE 1966 ON THE MARKETING OF BEET SEED ( 1 ) , AS LAST AMENDED BY DIRECTIVE 75/444/EEC ( 2 ) , AND IN PARTICULAR ARTICLE 16 ( 1 ) ( B ) THEREOF , HAVING REGARD TO COUNCIL DIRECTIVE 66/401/EEC OF 14 JUNE 1966 ON THE MARKETING OF FODDER PLANT SEED ( 3 ) , AS LAST AMENDED BY DIRECTIVE 75/444/EEC , AND IN PARTICULAR ARTICLE 16 ( 1 ) ( B ) THEREOF , HAVING REGARD TO COUNCIL DIRECTIVE 66/402/EEC OF 14 JUNE 1966 ON THE MARKETING OF CEREAL SEED ( 4 ) , AS LAST AMENDED BY DIRECTIVE 75/444/EEC , AND IN PARTICULAR ARTICLE 16 ( 1 ) ( B ) THEREOF , HAVING REGARD TO COUNCIL DIRECTIVE 69/208/EEC OF 30 JUNE 1969 ON THE MARKETING OF SEED OF OIL AND FIBRE PLANTS ( 5 ) , AS LAST AMENDED BY DIRECTIVE 75/444/EEC , AND IN PARTICULAR ARTICLE 15 ( 1 ) ( B ) THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS THERE ARE RULES ON SEED CONTROL IN AUSTRALIA , FINLAND , GREECE , ISRAEL , YUGOSLAVIA , CANADA , NEW ZEALAND , NORWAY , AUSTRIA , POLAND , PORTUGAL , ROMANIA , SWEDEN , SWITZERLAND, SPAIN , SOUTH AFRICA , CZECHOSLOVAKIA , TURKEY , HUNGARY AND THE UNITED STATES OF AMERICA ; WHEREAS AN EXAMINATION OF THESE RULES AND THE MANNER IN WHICH THEY ARE APPLIED HAS SHOWN THAT THE CONDITIONS GOVERNING SEED HARVESTED AND CONTROLLED IN THESE COUNTRIES AFFORD THE SAME ASSURANCES AS REGARDS THE SEED'S CHARACTERISTICS , IDENTITY , EXAMINATION , MARKING AND CONTROL , AS DO THE CONDITIONS APPLICABLE TO SEED HARVESTED AND CONTROLLED WITHIN IN THE COMMUNITY ; WHEREAS DECISIONS 72/293/EEC ( 6 ) , 73/87/EEC ( 7 ) , 74/349/EEC ( 8 ) AND 75/408/EEC ( 9 ) , WHICH ESTABLISHED EQUIVALENCES FOR SEED PRODUCED IN THE ABOVEMENTIONED COUNTRIES , EXPIRE ON 30 JUNE 1976 ; WHEREAS A NEW DECISION IS NECESSARY ; WHEREAS THIS DECISION DOES NOT PRECLUDE COMMUNITY FINDINGS BEING REVOKED OR EXTENSION OF THE PERIOD OF THEIR VALIDITY BEING REFUSED , WHEN THE CONDITIONS ON WHICH THEY ARE BASED ARE NOT OR CEASE TO BE SATISFIED ; WHEREAS , TO THIS END , FURTHER PRACTICAL INFORMATION ON SEED PRODUCED IN THE ABOVEMENTIONED COUNTRIES SHOULD BE OBTAINED BY GROWING AND CHECKING SAMPLES OF SUCH SEED IN COMPARATIVE COMMUNITY TESTS ; WHEREAS IT HAS BECOME APPARENT THAT CERTAIN TECHNICAL AND ADMINISTRATIVE PROVISIONS IN THE ANNEX ARE OFTEN SUBJECT TO CHANGES ; WHEREAS FOR THE PURPOSE OF SIMPLIFYING THE PROCEDURE WHICH AT PRESENT GOVERNS AMENDMENTS TO THE ANNEX , IT IS DESIRABLE THAT THESE CHANGES SHOULD BE REFERRED TO THE PROCEDURE OF THE STANDING COMMITTEE ON SEEDS AND PROPAGATING MATERIAL FOR AGRICULTURE , HORTICULTURE AND FORESTRY , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . IT IS HEREBY DECLARED THAT SEED HARVESTED IN THE COUNTRIES LISTED IN THE ANNEX AND OFFICIALLY CONTROLLED BY THE AUTHORITIES LISTED THEREIN , IN RESPECT OF EACH PRODUCER COUNTRY AND BELONGING TO THE SPECIES AND CATEGORIES SPECIFIED THEREIN , SHALL BE EQUIVALENT TO SEED OF THE CORRESPONDING CATEGORIES HARVESTED WITHIN THE COMMUNITY AND COMPLYING WITH DIRECTIVE 66/400/EEC , 66/401/EEC , 66/402/EEC OR 69/208/EEC , IN SO FAR AS THE SPECIAL CONDITIONS SET OUT IN THE ANNEX ARE FULFILLED . 2 . SEED WHICH HAS NOT BEEN OFFICIALLY INSPECTED BY AN AUTHORITY OF THE PRODUCER COUNTRY SHALL ALSO BE EQUIVALENT WITHIN THE MEANING OF PARAGRAPH 1 IN SO FAR AS THE FOLLOWING CONDITIONS ARE FULFILLED : - THE SEED HAS BEEN HARVESTED EITHER IN A COUNTRY REFERRED TO IN ONE OF THE COUNCIL DECISIONS CONCERNING THE EQUIVALENCE OF FIELD INSPECTIONS OF SEED HARVESTS CARRIED OUT IN THIRD COUNTRIES , OR IN THE COMMUNITY ; - THE OFFICIAL FIELD INSPECTION HAS BEEN CARRIED OUT EITHER BY AN AUTHORITY REFERRED TO IN ONE OF THE ABOVEMENTIONED DECISIONS FOR THE COUNTRY AND FOR THE SPECIES CONCERNED , OR IN THE COMMUNITY ; - THE OFFICIAL INSPECTION HAS BEEN CARRIED OUT BY AN AUTHORITY REFERRED TO IN THE ANNEX FOR THE SPECIES CONCERNED AND BELONGING TO THE COUNTRY WHERE THE SEEDS OF THE PREVIOUS GENERATION WERE CERTIFIED AS SEEDS OF A CATEGORY EQUIVALENT TO BASIC SEED . ARTICLE 2 TECHNICAL AND ADMINISTRATIVE AMENDMENTS TO BE MADE TO THE ANNEX , WITH THE EXCEPTION OF THOSE CONCERNING COLUMNS 2 AND 4 OF THE TABLE IN THE ANNEX , SHALL BE ADOPTED IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 21 OF DIRECTIVES 66/400/EEC , 66/401/EEC AND 66/402/EEC AND IN ARTICLE 20 OF DIRECTIVE 69/208/EEC . ARTICLE 3 THIS DECISION SHALL APPLY FROM 1 JULY 1976 TO 30 JUNE 1980 . ARTICLE 4 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 17 MAY 1976 . FOR THE COUNCIL THE PRESIDENT J . HAMILIUS ANNEX : SEE OJ NO L 162 OF 23 . 6 . 1976 .